Citation Nr: 0624534	
Decision Date: 08/11/06    Archive Date: 08/18/06	

DOCKET NO.  00-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1962, and from April 1970 to March 1971.

In a rating decision of May 1972, the RO denied entitlement 
to service connection for pes planus.  The veteran voiced no 
disagreement with that decision, which has now become final.

In a decision of October 1990, the Board of Veterans' Appeals 
(Board) continued the denial of service connection for pes 
planus, finding that no new and material evidence had been 
submitted sufficient to reopen the veteran's previously 
denied claim.

In a rating decision of May 1999, the RO once again denied 
entitlement to service connection for pes planus, finding 
that no new and material evidence had been submitted 
sufficient to reopen the veteran's previously denied claim.  
The veteran voiced no disagreement with that decision, with 
the result that it subsequently became final.

In June 2000, the veteran sought to reopen his previously 
denied claim for service connection for pes planus.  The 
Montgomery, Alabama, Regional Office (RO), in a rating 
decision of August 2000, found that no new and material 
evidence had been submitted sufficient to reopen the 
veteran's previously denied claim, and continued the denial 
of service connection for pes planus.  The veteran voiced his 
disagreement with that denial of benefits, with the result 
that, in a decision of May 2001, the Board once again denied 
entitlement to service connection for pes planus, finding 
that no new and material evidence had been submitted 
sufficient to reopen the veteran's previously denied claim.

In a February 2002 Order, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's May 2001 
decision to the extent that decision denied entitlement to 
service connection for pes planus.  In so doing, the Court 
found that the Board had failed to afford the veteran the 
hearing he had requested.  Accordingly, the veteran's case 
was remanded to the Board in order that he might be afforded 
that hearing.

In an October 2002 letter, the veteran advised the Board that 
he was physically and financially unable to attend the 
aforementioned hearing.  However, in a January 2003 
memorandum, the veteran's accredited representative requested 
that a videoconference hearing be scheduled at the RO in 
Montgomery, Alabama.  In a January 2003 letter, the Board 
granted the "motion" to reschedule the hearing, and advised 
the veteran that a videoconference hearing would be scheduled 
at the Montgomery RO.  However, in a November 2004 letter, 
the veteran advised that he had moved to Massachusetts, and 
requested that his claims file and "all proceedings" be 
transferred to the appropriate RO serving the area in which 
he would be living.  Accordingly, in March 2005, the Board 
remanded the veteran's case, requesting that jurisdiction of 
his claims file be permanently transferred to the appropriate 
RO.  At that same time, it was requested that the veteran be 
scheduled for a videoconference hearing before a Veterans Law 
Judge.  

In June 2006, a videoconference hearing was, in fact, held 
before the undersigned Veterans Law Judge.  The case is now, 
once more, before the Board for appellate review.  

The Board observes that, in correspondence of July 2004, the 
veteran indicated that he wished to withdraw from 
consideration the issue of service connection for a chronic 
pulmonary disorder.  Accordingly, the sole issue currently 
before the Board is whether new and material evidence has 
been submitted sufficient to reopen a previously denied claim 
of service connection for pes planus.

Finally, for reasons which will become apparent, the 
veteran's appeal is once again being REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.  VA will 
notify you if further action is required on your part.




REMAND

During the pendency of the present appeal, the Court issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information necessary to reopen a 
previously denied claim, as well as the evidence and 
information necessary to establish his entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires, in the context of a claim to 
reopen, that the Secretary look at the bases for the denial 
in the prior decisions, and respond with a notice letter 
which describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection which were found insufficient in the 
previous denial.

The Board observes that, while in correspondence of March and 
May 2006, the veteran was provided notice that an evaluation 
and effective date would be assigned if service connection 
were to be granted, as well as of the type of evidence needed 
to substantiate such, as per the holding of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), he has 
yet to be provided with notice which fully complies with the 
newly specified criteria as noted in Kent, supra (i.e., the 
type of evidence which would be new and material based on the 
reasons for the prior denials.)  Such notice must be provided 
to the veteran prior to a final adjudication of his claim of 
service connection for pes planus.

Relevant ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
claims file, and send the veteran a 
corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the veteran of the evidence and 
information necessary to reopen his 
previously denied claim, and which 
notifies him of the evidence and 
information necessary to establish his 
entitlement to the underlying claim for 
service connection.  The veteran should 
be advised of what constitutes new and 
material evidence sufficient to reopen a 
previously denied claim in the context of 
evidence of record at the time that the 
prior claims were finally denied.  
Finally, the veteran should be advised of 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previous denials, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  The RO should obtain from the veteran 
the names and addresses of all VA and 
private medical care providers who 
treated the veteran for pes planus since 
June 2006.  After securing the necessary 
release, the RO should obtain these 
records.

3.  The RO should then review the 
veteran's claim as to whether new and 
material evidence has been submitted 
sufficient to reopen a claim of service 
connection for pes planus.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent Supplemental 
Statement of the Case (SSOC) in January 
2001.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


